           Case 1:20-cr-00222-DAD-BAM Document 48 Filed 01/06/21 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JESSICA A. MASSEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00222-DAD-BAM
12                                Plaintiff,            JOINT STATUS REPORT AND STIPULATION
                                                        REGARDING EXCLUDABLE TIME PERIODS
13                          v.                          UNDER SPEEDY TRIAL ACT; FINDINGS AND
                                                        ORDER
14   MANUEL FRANCISCO GALLEGOS-FELIX,
     JESUS ORNALESSANCHEZ,                              CURRENT DATE: January 13, 2021
15   JOSE ALFREDO MONTANO LOPEZ, and                    TIME: 1:00 p.m.
     JESUS MIGUEL DURAN ESPINOZA,                       COURT: Hon. Barbara A. McAuliffe
16
                                 DEFENDANTS
17

18
                                               STATUS REPORT
19
            Defendants MANUEL FRANCISCO GALLEGOS-FELIX, JESUS ORNALESSANCHEZ,
20
     JOSE ALFREDO MONTANO LOPEZ, and JESUS MIGUEL DURAN ESPINOZA (“defendants”) and
21
     the government seek to continue this matter. After appearing on the criminal complaint, Defendants
22
     GALLEGOS-FELIX, MONTANO LOPEZ, and DURAN ESPINOZA were detained on the basis of
23
     flight risk and danger. Doc. 17, 20; 28, 29; and 30, 31. Defendant ORNALESSANCHEZ was released
24
     to a third party custodian after posting a cash bond. Doc. 42-44. Defendant ORNALESSANCHEZ was
25
     arraigned on the indictment on November 20, 2020. Doc. 26. The remaining Defendants were
26
     arraigned on the indictment on November 30, 2020. Doc. 36, 38, 40.
27
            The government asserts that initial discovery has been provided to all counsel. The government
28
     is aware of its ongoing discovery obligations and anticipates voluminous discovery in this case.

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:20-cr-00222-DAD-BAM Document 48 Filed 01/06/21 Page 2 of 5


 1                                                 STIPULATION

 2           This case is set for status conference on January 13, 2021. On May 13, 2020, this Court issued

 3 General Order 618, which suspends all jury trials in the Eastern District of California until further

 4 notice, and allows district judges to continue all criminal matters. This and previous General Orders

 5 were entered to address public health concerns related to COVID-19.

 6           Although the General Orders address the district-wide health concern, the Supreme Court has

 7 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 8 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 9 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
10 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

11 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

12 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

13 or in writing”).

14           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

15 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

16 justice continuances are excludable only if “the judge granted such continuance on the basis of his

17 findings that the ends of justice served by taking such action outweigh the best interest of the public and

18 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

19 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

20 the ends of justice served by the granting of such continuance outweigh the best interests of the public
21 and the defendant in a speedy trial.” Id.

22           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

23 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

24 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

25 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

26 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court
27 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

28 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

       STIPULATION REGARDING EXCLUDABLE TIME               2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00222-DAD-BAM Document 48 Filed 01/06/21 Page 3 of 5


 1 September 11, 2001, terrorist attacks and the resultant public emergency). The coronavirus is posing a

 2 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

 3          In light of the societal context created by the foregoing, this Court should consider the following

 4 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 5 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

 6 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 7 pretrial continuance must be “specifically limited in time”).

 8                                                STIPULATION

 9          Plaintiff United States of America, by and through its counsel of record, and the Defendants, by

10 and through their counsel of record, respectively Mr. Schweitzer, Mr. Coleman, Mr. Hodgkins, and Mr.

11 Aed, hereby stipulate as follows:

12          1.      By previous order, this matter was set for status on January 13, 2021.

13          2.      By this stipulation, defendants now move to continue the status conference until March

14 24, 2021, and to exclude time between January 13, 2021, and March 24, 2021, under Local Code T4.

15          3.      While the parties anticipate that the case may resolve without a trial, this is not yet a

16 certainty. If defendants ultimately do not enter guilty pleas and decide to proceed to trial, the parties

17 agree and stipulate, and request that the Court find the following:

18                  a)      The government asserts the discovery associated with this case includes reports,

19          photographs, and numerous recordings; discovery has been provided to all counsel.

20                  b)      Counsel for the defendants desire additional time to consult with their clients, to

21          review the current charges, to conduct investigation and research related to the charges, to review

22          and/or copy discovery for this matter, to discuss potential resolutions with their clients, to

23          prepare pretrial motions, and to otherwise prepare for trial.

24                  c)      Counsel for defendants believe that failure to grant the above-requested

25          continuance would deny them the reasonable time necessary for effective preparation, taking into

26          account the exercise of due diligence.

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00222-DAD-BAM Document 48 Filed 01/06/21 Page 4 of 5


 1                 d)      The government does not object to the continuance.

 2                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 3          case as requested outweigh the interest of the public and the defendants in a trial within the

 4          original date prescribed by the Speedy Trial Act.

 5                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 6          et seq., within which trial must commence, the time period of January 13, 2021 to March 24,

 7          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 8          T4], because it results from a continuance granted by the Court at defendants’ request on the

 9          basis of the Court’s finding that the ends of justice served by taking such action outweigh the

10          best interest of the public and the defendant in a speedy trial.

11          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

12 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

13 must commence.

14          IT IS SO STIPULATED.

15
      Dated: January 6, 2021                              MCGREGOR W. SCOTT
16                                                        United States Attorney
17
                                                          /s/ JESSICA A. MASSEY
18                                                        JESSICA A. MASSEY
                                                          Assistant United States Attorney
19

20    Dated: January 6, 2021                              /s/ ERIC SCHWEITZER
                                                          ERIC SCHWEITZER
21
                                                          Counsel for Defendant
22                                                        MANUEL FRANCISCO
                                                          GALLEGOS-FELIX
23

24    Dated: January 6, 2021                              /s/ MARK COLEMAN
                                                          MARK COLEMAN
25                                                        Counsel for Defendant
                                                          JESUS ORNALESSANCHEZ
26
27

28
      Dated: January 6, 2021                               /s/ E. MARSHALL HODGKINS, III
      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00222-DAD-BAM Document 48 Filed 01/06/21 Page 5 of 5

                                                         E. MARSHALL HODGKINS, III
 1                                                       Counsel for Defendant
 2                                                       JOSE ALFREDO MONTANO LOPEZ

 3    Dated: January 6, 2021                             /s/ MICHAEL AED
                                                         MICHAEL AED
 4                                                       Counsel for Defendant
                                                         JESUS MIGUEL DURAN ESPINOZA
 5

 6

 7

 8

 9                                         FINDINGS AND ORDER

10          IT IS SO ORDERED that the hearing status conference in the above-entitled case shall be
11 continued from January 13, 2021, to March 24, 2021, at 1:00 p.m., before the Honorable Barbara A.

12 McAuliffe, for further status conference. The time period through and including March 24, 2021, is

13 deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv) because it

14 results from a continuance granted by the Court at defendant’s request on the basis of the Court’s

15 finding that the ends of justice served by taking such action outweigh the best interest of the public and

16 the defendant in a speedy trial.

17

18 IT IS SO ORDERED.

19      Dated:     January 6, 2021                           /s/ Barbara   A. McAuliffe            _
20                                                     UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              5
30    PERIODS UNDER SPEEDY TRIAL ACT
